Petition for Writ of Mandamus Denied and Memorandum Opinion filed March
17, 2020.




                                      In The

                    Fourteenth Court of Appeals

                                NO. 14-20-00187-CV



                       IN RE LAWRENCE FEW, Relator


                          ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              Probate Court No. 3
                             Harris County, Texas
                         Trial Court Cause No. 406,394

                         MEMORANDUM OPINION

      On March 6, 2020, relator Lawrence Few filed a [“preemptive”] petition for
writ of mandamus in this court without filing a record. See Tex. Gov’t Code Ann.
§ 22.221; see also Tex. R. App. P. 52. In the petition, relator asks this court to
compel the presiding judge of Probate Court No. 3 of Harris County, to “execute the
valid will [of his mother] and end this probate proceeding.”
      Relator has not established that he is entitled to mandamus relief.
Accordingly, we deny relator’s petition for writ of mandamus.


                                 PER CURIAM

Panel consists of Justices Christopher, Wise, and Zimmerer.




                                        2